F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS                        May 26, 2005

                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    ROBERT MARKS,

                 Petitioner - Appellant,

     v.                                                   No. 04-3333
                                                  (D.C. No. 03-CV-3029-GTV)
    MARILYN SCAFE; KANSAS                                   (D. Kan.)
    PAROLE BOARD; PHILL KLINE,
    Attorney General of Kansas,

                 Respondents - Appellees.
                 .


                             ORDER AND JUDGMENT            *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Robert Marks appeals the district court’s denial of his petition for a writ of

habeas corpus under 28 U.S.C. § 2254. The district court granted Mr. Marks a

certificate of appealability on the question of whether his trial counsel was

ineffective for not challenging the circumstances under which officers searched

Mr. Marks’ truck. We exercise jurisdiction under 28 U.S.C. § 1291 and 28 U.S.C.

§ 2253 and affirm.

       As stated by the district court, this case is governed by the provisions of the

Antiterrorism and Effective Death Penalty Act (AEDPA), Pub.L. No. 104-132,

110 Stat. 1214 (1996).   See Penry v. Johnson , 532 U.S. 782, 792 (2001). The

Kansas state courts adjudicated Mr. Marks’ claim on its merits, so, under AEDPA,

we may only grant a writ of habeas corpus if the decision (1) “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States” or (2) “was based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d)(1), (2). “When applying these

deferential AEDPA standards, we review the district court’s legal analysis of the

state court decision de novo.”   Saiz v. Ortiz , 392 F.3d 1166, 1176 (10th Cir. 2004)

(quotation omitted). “[W]e focus on the result of the state court decision, not its

reasoning.” Id.

       Having reviewed the parties’ arguments, the district court record, the state


                                          -2-
court record, and the applicable law, we cannot conclude that the decision of the

Kansas Court of Appeals was contrary to or an unreasonable application of

Strickland v. Washington , 466 U.S. 668 (1984). The judgment of the district

court is AFFIRMED for substantially the reasons stated in the district court’s

order dated July 28, 2004.



                                                   Entered for the Court



                                                   Michael R. Murphy
                                                   Circuit Judge




                                        -3-